 



Exhibit 10.4
Exhibit A
CYTRX CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION
Effective July 18, 2006

         
BOARD OF DIRECTORS FEES
       
Quarterly Retainer
  $ 2,500.00  
Meetings (Attended in person)
  $ 2,000.00  
Meetings (Attended telephonically)
  $ 750.00  
Quarterly Retainer – Chairman
  $ 6,000.00  
COMMITTEE CHAIR FEES
       
Audit Committee
  $ 2,000.00  
Compensation Committee
  $ 1,500.00  
Nomination & Governance Committee
  $ 1,500.00  
Quarterly Retainer–Audit Committee Chairman
  $ 5,000.00  
COMMITTEE MEMBER FEES
       
Audit Committee
  $ 1,000.00  
Compensation Committee
  $ 1,000.00  
Nomination & Governance Committee
  $ 1,000.00   CHAIR FEES ARE FOR IN-PERSON OR TELEPHONIC ATTENDANCE
UNANIMOUS WRITTEN CONSENT FEE
       
Each Consent (Board or Committee)
  $ 750.00  

